                                                                                                     ResetForm)

 1                                    UNITED STATES DISTRICT COURT
 2                                NORTHERN DISTRICT OF CALIFORNIA
 3                                                     )
     The State of California, et al                    ) Case No: 4:17-05783
 4                                                     )
                                      Plaintiff(s),    )   APPLICATION FOR
 5                                                     )   ADMISSION OF ATTORNEY
             v.
                                                       )   PRO HAC VICE
 6   Health and Human Services, et al                  ~   (CIVIL LOCAL RULE 11-3)
 7                      Defendant(s). )
     ______________________________   )
 8
          I, Michael W. Field                       an active member in good standing of the bar of
 9
      District of Rhode Island        hereby respectfully apply for admission to practice pro hac vice in the
10    Northern District of California representing: plaintiff, State of Rhode Island             in the
      above-entitled action. My local co-counsel in this case is Karli Ann Eisenberg                    , an
11    attorney who is a member of the bar of this Court in good standing and who maintains an office
12    within the State of California.
       MY ADDRESS OF RECORD:                                 LOCAL Co-COUNSEL'S ADDRESS OF RECORD:
13
      150 South Main Street                                  1300 I Street
14    Providence,RI 02903                                    Sacramento, CA 95814
       MY TELEPHONE# OF RECORD:                              LOCAL Co-COUNSEL'S TELEPHONE# OF RECORD:
15    (401) 274-4400                                        (916) 324-5360
                                                             LOCAL Co-COUNSEL'S EMAIL ADDRESS OF RECORD:
16                                                          Karli.Eisenber      do· .ca. ov
         I am an active member in good standing of a United States Court or of the highest court of
17   another State or the District of Columbia, as indicated above; my bar number is: . .: 5. . : 8. . :0.:. . 9____,
18       A true and correct copy of a certificate of good standing or equivalent official document from said
     bar is attached to this application.
19       I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
     Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.
20
         I declare under penalty of perjury that the foregoing is true and correct.
21
      Dated:      01107/19                                            Michael W. Field
22                                                                              APPLICANT

23
                                     ORDER GRANTING APPLICATION
24                             FOR ADMISSION OF ATTORNEY PRO HAC VICE
25       IT IS HEREBY ORDERED THAT the application of Michael W. Field                           is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
26   appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
27   designated in the application will constitute notice to the party.

28   Dated: 1/7/2019
                                                              UNITED STATES DISTRICT/MAGISTRATE JUDGE

     PRO HAC VICE APPLICATION & ORDER                                                                   October 2012
                                     ~uprttttt <llnud nf ~qnh.e ~ slnnh
                                                                       Jrnftihtnct


           rTiie State of CJ(Iiotfe Is{antf anti
                Provitfence P{antations
                                                     rtfiis Certifies tfiat


                                     ~icliae[ W. Pie[c[
                                        of Providence, 1?]

       is an Jlttorney and Counse{or of tfie Supreme Court of tfie
  State of ~liode Isfan~ and as sucli was on tliis tlie 24tli day of
!Novem6er, 1997 admitted to practice in a{{ tfie courts of said state
   as appears of record in tlie Office of tlie C{erftof tlie Supreme
   Court and is in goo a standing and qua{ijied to practice in saia
                                courts.


       (}iven under our fiands and tfie sea{ of saidSupreme Court
             at Providence tfiis tfie 7tfi day of}lugust, 2018.

                                '
                                      ' i\ :         ' '   I   I
                               ' .     .         I.. /,            /
                           )         I\ i          ' ,.
                                            'I
                   ,       I
              , 'I                                                             C(erf(
               I       I
